DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/30/21 have been received. Claims 1, 9, 10, 12, and 17 have been amended. Claims 2-3, 7-8, and 13-14 have been cancelled.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Shi et al. (CN105958110(A)) in view of Negoro et al. (US 6,156,459) as cited in IDS dated 5/8/19, in further view of Hiasa et al. (US 2019/0267672) on claims 1, 4-6, 11-12, 15-16, 19, and 20 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment is to correct a 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issue in claim 4. The examiner’s amendment is not intended to affect the scope of Applicant’s claimed invention.
The application has been amended as follows.
Claim 4 has been amended to: The electrolyte of claim 1, wherein based on [[a]] the total weight of the electrolyte, a content of the nitrile compound is about 0.05% to about 6%, and a content of the cyclic borate is about 0.01% to about 3%.
Allowable Subject Matter
6.	Claims 1, 4-6, 9-12, and 15-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into the independent claims, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 2/16/21 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724